IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 00-60781
                        Summary Calendar



HARRY W. VINSON; BRAD VINSON,

                                        Plaintiffs-Appellants,

versus


JOHN C. ROSS, JR.; TIMOTHY E. ERVIN, Honorable; FRED BUSH, JR.;
KAY TRAPP; LAW FIRM OF PHELPS DUNBAR, LLP INC., Its Agents and
Assigns and its Insurance Carrier; J. MARK SHELTON; SHELTON &
WEEDEN LAW FIRM, and its insurance carrier; ANNA CATHERINE
PIPKIN; PIPKIN LAW FIRM, and its Insurance Carrier; MICHAEL B.
GRATZ, JR.; GRATZ AND GRATZ LAW FIRM, and its Agents and Assigns
and Insurance Carrier, RITA VINSON; KEITH YOUNG; and his
Insurance Carrier; NELL MOORE, And her Insurance Carrier; ANTONE
TANNEHILL, and his Insurance Carrier; F.L. LUMMUS, and His
Insurance Carrier; SAMUEL PACE, and His Insurance Carrier; IMA
FOUNDATION INC., Its agents and assigns and its Insurance
Carrier; NORTH MISSISSIPPI MEDICAL CENTER, INC., its agents,
assigns & its Insurance Carrier; NORTH MISSISSIPPI MEDICAL
SERVICES INC., Its agents, assigns and its Insurance Carrier;
REGGIE COLLUMS, Chancery Court Clerk, Pontotoc County,
Mississippi, his agents and assigns and his Insurance Carrier;
UNITED STATES FIDELITY & GUARANTY COMPANY (USF&G); WILLIAM HARVIE
BENSON, Chancery Court Clerk, Lee County, Mississippi, his agent
and assigns and his Insurance Carrier; STATE FARM FIRE AND
CASUALTY COMPANY; LARRY WAYNE KOON, Chancery Court Clerk, Union
County, Mississippi, his agents and assigns and his Insurance
Carrier; FIDELITY & DEPOSIT COMPANY OF MARYLAND; TRACY ROBINSON,
Circuit Court Clerk, Pontotoc County Mississippi, her agents and
assigns and her Insurance Carrier; JOYCE LOFTIN, Circuit Court
Clerk, Lee County, Mississippi, her agents and assigns and her
Insurance Carrier; THOMAS STANFORD, Circuit Court Clerk, Union
County, Mississippi, his agents and assigns and his Insurance
Carrier.

                                        Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:98-CV-421-P-D
                      --------------------
                       September 26, 2001
                          No. 00-60781
                               -2-


Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Harry W. Vinson and Brad Vinson appeal from the dismissal of

their civil action arising from what they allege is a vast scheme

that resulted in a state-court judgment placing liens and

injunctions against their properties.    As part and parcel of that

scheme, Harry W. Vinson’s sister allegedly procured prescription

drugs to be administered to their father, allowing the sister to

gain control of the older Vinson’s finances.

     All of the Vinsons’ claims except possibly for their claim

that various medical defendants engaged in malpractice against

Woodrow W. Vinson are related to the state-court judgment that

the Vinsons wish to see invalidated.    The district court lacked

jurisdiction over those claims.   See Liedtke v. State Bar of

Texas, 18 F.3d 315, 317 (5th Cir. 1994).

     Regarding medical malpractice, the Vinsons argue that

because Harry Vinson had been given power of attorney over

Woodrow W. Vinson’s affairs they had standing to sue for

malpractice committed against Woodrow W. Vinson and for an

unspecified First Amendment violation.   The Vinsons’ allegation

regarding their authority lacks a factual basis –- a state court

appointed William Benson as conservator of Woodrow W. Vinson, an

action that resulted in the Vinsons’ earlier litigation in this

court.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60781
                                -3-

     The Vinsons’ appeal is without arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   The appeal therefore is dismissed.     5TH CIR. R. 42.2.

      We have warned the Vinsons that frivolous litigation may

lead to the imposition of sanctions against them, and have warned

Harry Vinson specifically against frivolous appeals regarding the

administration of the conservatorship over his parents.       Vinson

v. Benson, No. 00-60263, slip op. at 2 (5th Cir. Oct. 18,

2000)(unpublished); Vinson v. Colom, No. 99-60826, slip op. at 3

(5th Cir. Jul. 27, 2000)(unpublished).       The Vinsons filed their

notice of appeal after this court so warned them.      IT IS ORDERED

that Harry W. Vinson is SANCTIONED $1,000, to be paid to the

clerk of this court, and IT IS ORDERED that the clerk of court is

not to accept any filings from him until the sanction is paid,

unless Harry W. Vinson obtains the written authorization of a

judge of this court for the filing he wishes to submit.

Additionally, IT IS ORDERED that Brad Vinson is SANCTIONED

$1,000, to be paid to the clerk of this court, and IT IS ORDERED

that the clerk of court is not to accept any filings from him

until the sanction is paid, unless Brad Vinson obtains the

written authorization of a judge of this court for the filing he

wishes to submit.   No joint filings will be allowed unless both

Vinsons have paid the monetary sanctions, unless the Vinsons

obtain the written authorization of a judge of this court for the

filing they wish to submit.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.    SANCTIONS IMPOSED.